Foster, J.
In this proceeding petitioner had a fair hearing. Four witnesses testified against him. If any one of them told the truth there was sufficient basis for the finding that petitioner had accepted a bribe. Conceding some discrepancies the testimony of each witness was such that his veracity cannot be properly deter*452mined from the mere perusal of a printed record. To attempt to do so would merely substitute our judgment for that of the trial examiner and without the benefit of either seeing or hearing the witnesses. Moreover, it seems almost incredible that four men, not previously acquainted with each other in so far as the record shows, would deliberately commit perjury in order to unjustly oust petitioner.
There is no rule requiring corroboration of the testimony of accomplices in a proceeding of this character. Either corroboration is required, or it is not. There can be no half way rule despite the dicta contained in Matter of Roge v. Valentine (280 N. Y. 268). The spirit of such a rule cannot be applied without also applying the letter. Apparently it has not heretofore been required. (Matter of Neary v. Lynch, 237 App. Div. 863.)
Testimony as to petitioner’s mode of life was properly denied. Such testimony may be admissible in certain cases, and within definite limitations, against a defendant to show possessions above and beyond his normal salary or earning capacity, and if it is introduced for such purpose then, of course, the defendant may" explain. It does not follow, however, that the failure to live beyond one’s apparent means has any probative value against a charge of bribery, especially where specific instances are charged and the amounts involved are small.
The determination should be confirmed, without costs.
Bliss and Schenck, JJ., concur; Hill, P. J., dissents, in an opinion, in which Crapsek, J., concurs.